Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       CROSS-REFERENCE TO RELATED APPLICATIONS 
2.            This application claims the benefit of priority to Japanese Patent Application No. 2018-166368 filed on September 5, 2018, and Japanese Patent Application No. 2019-073660 filed on April 8, 2019. The entire contents of these applications are hereby incorporated herein by reference.
Allowable Subject Matter
3.  	Claims 1, 4-6, 8-16, 18-25 allowed.
                                                                       Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1, 4-6, 8-15, the prior art failed to disclose or reasonably suggest a first lower wiring layer formed in a region at a lower insulating layer side with respect to the resistance layer and electrically connected to the first via electrode; a second lower wiring layer formed in the region at a lower insulating layer side with respect to the resistance layer and electrically connected to the second via electrode; a first upper wiring layer formed on the upper insulating layer and electrically connected to the first lower wiring layer; a second upper wiring layer formed on the upper insulating layer and electrically connected to the second lower wiring layer; a first long via electrode penetrating through and embedded in the lower insulating layer and the upper insulating layer and electrically connected to the first lower wiring layer and the first upper wiring layer; and a second long via electrode penetrating through and embedded in the lower insulating layer and the upper insulating layer and electrically connected to the second lower wiring layer and the second upper wiring layer. 



 7. 	Regarding Claims 22-25, the prior art failed to disclose or reasonably suggest a second via electrode embedded in the lower insulating layer at an interval from the first via electrode; and a resistance layer that is made of a metal thin film, is interposed in a region between the lower insulating layer and the upper insulating layer, and is electrically connected to the first via electrode and the second via electrode.
Remarks:
The closest prior arts are Racanelli et al., (US 6,759,729 B1, previously cited), and Coolbaugh et al., US 7217981 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......forming a first long via electrode penetrating through and embedded in the lower insulating layer and the upper insulating layer such as to traverse a side of the resistance layer and electrically connected to the first upper wiring layer; and a second long via electrode penetrating through and embedded in the lower insulating layer and the upper insulating layer such as to traverse a side of the resistance layer and electrically connected to the second upper wiring layer, as recited in the claim. 
       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899